Case: 3:18-cv-00451-JG Doc #: 15 Filed: 07/21/21 1 of 3. PageID #: 845



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
KEVIN J. POTTS,                                                  :
                                                                 :   Case No. 3:18-cv-451
           Petitioner,                                           :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :
WARDEN NEIL TURNER,                                              :
                                                                 :
           Respondent.                                           :
------------------------------------------------------------------
JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         On February 26, 2018, Petitioner Kevin J. Potts, an Ohio inmate serving a 17-year

felonious assault and aggravated burglary sentence, petitioned this Court for habeas corpus

relief under 28 U.S.C. § 2254.1 On February 22, 2021, the Court denied Potts’s petition.2

         Petitioner Potts has appealed this Court’s habeas petition ruling3 and now requests a

Certificate of Appealability. For the reasons stated below, the Court DENIES Petitioner Potts

a Certificate of Appealability on his confrontation and double jeopardy claims but GRANTS

Potts a Certificate of Appealability on his sufficiency of the evidence claim.

                                   I.     LEGAL STANDARD
         Habeas corpus petitioners are not entitled to appeal this Court’s decision by right.4

Rather, the Antiterrorism and Effective Death Penalty Act first requires a § 2254 petitioner to

request and obtain a Certificate of Appealability before proceeding with an appeal.5




1
  Doc. 1.
2
  Doc. 13.
3
  Doc. 14.
4
    Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
5
    Id.
Case: 3:18-cv-00451-JG Doc #: 15 Filed: 07/21/21 2 of 3. PageID #: 846

Case No. 3:18-cv-451
Gwin, J.

         To obtain a Certificate of Appealability, a petitioner must show that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”6

                                        II.     DISCUSSION

             A. Confrontation Claim

         As the Court explained in the initial petition denial order, Potts indisputably defaulted

his confrontation claim by entirely omitting it from his Ohio Supreme Court notice of appeal

and failing to present a timely ineffective assistance of appellate counsel claim under Ohio

Appellate Rule 26(B).7

         Potts was not entitled to counsel at either the discretionary direct appeal or Rule 26(B)

motion stage.8      Therefore, Potts’s confrontation claim default cannot be excused by

ineffective assistance of counsel.9 Reasonable jurists would not debate this outcome, and

Potts is not entitled to a Certificate of Appealability on this claim.10

             B. Double Jeopardy Claim

         Similarly, this Court is bound by the Ohio courts’ interpretation of Ohio law in

assessing a double jeopardy violation.11       Because the Ohio Court of Appeals decision

affirming Potts’s sentence was not based on an unreasonable determination of the facts


6
    Id. at 338 (citing Slack v. McDaniel, 529 U.S. 473, 483 (2000)).
7
    Doc. 13 at 14–15.
8
 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends
to the first appeal of right, and no further.”); Coleman v. Thompson, 501 U.S. 722, 757
(1991) (“Because Coleman had no right to counsel to pursue his appeal in state habeas, any
attorney error that led to the default of Coleman's claims in state court cannot constitute
cause to excuse the default in federal habeas.”).
9
   Edwards v. Carpenter, 529 U.S. 446, 453 (2000) (“[A]n ineffective-assistance-of-counsel
claim asserted as cause for the procedural default of another claim can itself be procedurally
defaulted.”).
10
   Miller-El, 537 U.S. at 338 (citing Slack, 529 U.S. at 484).
11
   Volpe v. Trim, 708 F.3d 688, 696–97 (6th Cir. 2013).
                                               -2-
Case: 3:18-cv-00451-JG Doc #: 15 Filed: 07/21/21 3 of 3. PageID #: 847

Case No. 3:18-cv-451
Gwin, J.

rebutted by clear and convincing evidence,12 no double jeopardy violation occurred in

Potts’s state court proceedings.13 Reasonable jurists would not debate this outcome, and

Potts is not entitled to a Certificate of Appealability on this claim.14

           C. Sufficiency of the Evidence Claim

       The Court, however, will grant a Certificate of Appealability for Potts’s sufficiency of

the evidence claim. Although the Court continues to believe that Potts’s habeas petition is

distinguishable from the successful petition in Nash v. Eberlin15 for the reasons stated in the

habeas petition denial order, reasonable jurists might nevertheless debate this outcome,

given the similarities between this case and Nash.

                                      III.     CONCLUSION

       For these reasons, the Court DENIES Petitioner Potts a Certificate of Appealability on

his confrontation and double jeopardy claims but GRANTS Potts a Certificate of

Appealability on his sufficiency of the evidence claim.

       IT IS SO ORDERED

       Dated: July 21, 2021                          s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




12
   28 U.S.C. § 2254(d)(2), (e)(1).
13
   Jackson v. Smith, 745 F.3d 206, 214 (6th Cir. 2014) (“At worst, the state court incorrectly
applied Ohio’s allied offenses statute to determine the legislature’s intent. Habeas relief,
especially when circumscribed by § 2254(d)(1), is not available for such alleged errors.”)
(footnote omitted).
14
   Miller-El, 537 U.S. at 338 (citing Slack, 529 U.S. at 484).
15
   Nash v. Eberlin, 258 F. App’x 761 (6th Cir. 2007).
                                               -3-
